DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is in response to the Amendment filed on 03/08/2022. 
Claims 11-18 are new. 
Claims 1-5 and 7-10 are currently amended. 
Claims 1-18 are currently pending and examined below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,902,476. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is anticipated by the patent. The instant application is slightly broader than the patent. Therefore, the patent is in essence a “species” of the generic invention of the instant application. It has been held that a generic invention is “anticipated” by a “species” within the scope of the generic invention. See In Re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-8, 11, and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 7-8 recite the limitation “communication unit”. The means-plus function limitations recited in the claims are not supported by corresponding structure, material or acts in the specification. Therefore, the specification does not describe the claimed invention in sufficient detail that one skilled in the art can reasonable conclude that the inventor had possession of the claimed invention. The dependent claims are also rejected based on their dependency. 
Claim 11 recites the limitation “wherein the controller is further configured to receive login information sent from the second communication terminal when the second communication terminal connects to the server via the link information.” Claim 14 recites the limitation “wherein the controller is further configured to receive login information sent from the second communication terminal responsive to the second communication terminal connecting to the server via the link information, the login information comprising the second user identifier.” However, the specification fails to reasonably convey receiving login information from the second communication terminal in response to the second communication terminal connecting to the server via the link information that is the same link information used for connecting to the external server. The link information as described in the independent claims is used for connecting to the external server, not for receiving login information as recited in claims 11 and 14. Paragraph 151 of Applicant’s published specification states that “[u]pon completion of the transaction processing, the advertiser server 101 transmits a login confirmation page to the communication terminal (step S2403). The login confirmation page is, for example, provided with a login information input region for inputting login information necessary to log into the SNS site (user identifier, username, e-mail address, or the like, together with a password), a checkbox region for the user to select whether to accept automatic comment posting, and a movement button with which link information to the SNS server 102 is associated.” As can be seen from paragraph 151 above, the advertiser server transmits a login confirmation page to the communication terminal necessary to log into the SNS site. The specification does not state that the confirmation page is the same as the link information for connecting to the external server. Therefore, the claims fail to comply with the written description requirement. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 recites the limitation “unit”. The limitation “unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification is devoid of adequate structure to perform the claimed function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-18 is/are directed towards a statutory category they are directed to either a process, machine, manufacture, or composition of matter (Step 1, Yes). 
Claim 1 recites, in part, the limitations of […] store a first user identifier allocated to a first user in association with a second user identifier allocated to a second user; […] display […] content data by transmitting the content data […]; […] receive a performance notification that includes the second user identifier when a reward applicable process is executed by […] the second user in transaction processing provided […], wherein a first performance reward […] is granted to the second user when the reward applicable process is executed; and […] grant the first performance reward to the second user in response to reception of the performance notification […];, […] post, in response to […] receiving the performance notification, […] user information pertaining to the second user and comment data including information pertaining to the first performance reward granted to the second user to cause […] to display  the comment data, wherein the comment data includes […] information for connecting […]. These limitations describe or set forth the abstract idea in claim 1. 
Under the broadest reasonable interpretation, the claims recites limitations that can be practically performed in the human mind or by a human using pen and paper. The Examiner notes that “[c]laims can recite a mental process even if they are claimed as being performed on a computer,” and that “courts have found requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The Examiner also notes that “both product claims (e.g., computer system, computer-readable medium, etc.) and process claims may recite mental processes” (see p. 8 of the October 2019 Update: Subject Matter Eligibility). The mere nominal recitation of the additional elements identified below do not take the claims out of the mental process grouping. Thus, the claims recite a mental process. 
The claims also recite limitations that are considered a fundamental economic principle or practice (e.g., relating to commerce and economy), commercial interactions, advertising, marketing or sales activities or behaviors, business relations, managing personal behavior or relationships or interactions between people. The Examiner notes that certain activity between a person and a computer may fall within the certain methods of organizing human activity grouping (see p. 5 of the October 2019 Update: Subject Matter Eligibility). 
Therefore, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes). 
Claim 1 recites the additional element(s) of “A server, comprising: a user management database configured to […], wherein a first communication terminal is used by the first user and a second communication terminal is used by the second user; a controller configured to cause a display of the first communication terminal […]; a receiver configured to […]; […] an external server, […] in a social networking service provided by the server […]; […] a performance reward controller configured to […], “automatically [post]”, and “link”.  These additional element(s) are recited at a high level of generality, and under the broadest reasonable interpretation are generic processor(s) and/or generic computer component(s) that perform generic computer functions. The generic processor and/or generic computer component limitation(s) are no more than mere instructions to apply the exception using a generic computer component. The additional element(s) are merely used as tools, in their ordinary capacity, to perform the abstract idea. The additional elements amount to adding the words “apply it” with the judicial exception. Merely implementing an abstract idea on generic computers and/or generic computer components does not add integrate the judicial exception or amount significantly more similar to how the recitation of the computer in the claim in Alice amounted to mere instructions to apply the abstract idea of intermediated settlement on a generic computer. Using a computer to take data, compute a result, and return the result to a user amounts to electronic data query and retrieval—some of the most basic functions of a computer. “[T]he use of generic computer elements like a microprocessor or user interface do not alone transform an otherwise abstract idea into patent eligible subject matter" (see pp 10-11 of FairWarning IP, LLC. v. Iatric Systems, Inc. (Fed. Cir. 2016)). The additional elements also amount to generally linking the use of the abstract idea to a particular technological environment or field of use. The type of information being manipulated does not impose meaningful limitations or render the idea less abstract. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not integrate the judicial exception into a practical application or add significantly more. The additional element of “link” also amounts to adding insignificant extra-solution activity to the judicial exception. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea (Step 2A Prong 2, No). 
In Step 2B, the additional element of “link” also amounts to simply appending well-understood, routine, and conventional activity in the field as evidenced by at least ¶ 180 of US 2007/0055564 A1, MPEP 2106.05(d)(II) (e.g., receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, electronically scanning or extracting data from a physical document, and a web browser' s back and forth button functionality, presenting offers and gathering statistics). With regard to the remaining additional elements, they do not amount to significantly more for the same reasons set forth with respect to Step 2A Prong 2. The Examiner notes that revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be reevaluated in Step 2B because the answer will be the same. However, unless an Examiner had previously concluded under revised Step 2A that an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B (see 2019 Revised Patent Subject Matter Eligibility Guidance). Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional elements do not amount to a claim that integrates the judicial exception in to a practical application, nor do they amount to a claim that amounts to significantly more than the abstract idea itself. The additional elements amount no more than a mere instructions to apply the abstract idea using generic computer components. The additional elements do not integrate the abstract idea into a practical application or amount to significantly more because they do not impose any meaningful limits on practicing the abstract idea (Step 2B, No). 
Claims 2-4 and 17-18 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claims 2-4 and 17-18 do not recite any additional elements other than those recited in claim 1. Therefore, for the same reasons set forth with respect to claim 1, claims 2-4 and 17-18 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claims 5-6 and 11-16 also recite limitations that are similar to the abstract ideas identified with respect to claim 1 (i.e., certain methods of organizing human activities and/or mental processes). Claim 5 recites the additional elements of “connected”. Claim 6 recites the additional elements of “a comment display region of a page”. Claim 11 recites the additional elements of “login”. Claim 12 recites the additional elements of “on a social networking service site provided by the server for the social networking service.” Claim 13 recites the additional elements of “wherein the link information comprises a server address of the external server.” Claim 14 recites the additional elements of “login” and “connected to the server via the link information”. Claims 15-16 recite the additional elements of “login”. However, for the same reasons set forth with respect to claim 1, claims 5-6 and 11-16 also does not integrate the judicial into a practical application or amount to significantly more. The additional element of “login” as recited in claims 11 and 14-16 also amount to adding insignificant extra-solution activity in Step 2A Prong 2, and also amount to simply appending well-understood, routine, and conventional activity in the field as evidenced by at least ¶ 180 of US 2007/0055564 A1, MPEP 2106.05(d)(II) (e.g., receiving or transmitting data over a network, performing repetitive calculations, electronic recordkeeping, storing and retrieving information in memory, electronically scanning or extracting data from a physical document, and a web browser' s back and forth button functionality, presenting offers and gathering statistics).
Claim 7 recites the limitations […] transmit […] a first user identifier allocated to a first user, and receive content data […]; […] cause the content data to be displayed, wherein comment data is received as the content data when a second user executes a reward applicable process in transaction processing […], wherein a first performance reward […] is granted to the second user when the reward applicable process is executed, the second user being allocated a second user identifier that is stored in association with the first user identifier […] and the comment data includes […] information for connecting […]; and wherein user information pertaining to the second user and the comment data including information pertaining to the first performance reward granted to the second user is […] posted […] in response to […] receiving a performance notification that includes the second user identifier and causes […] to display the comment data. These limitations describe or set forth the abstract idea in claim 7. For the same reasons set forth with respect to claim 1, claim 7 also recite an abstract idea in Step 2A Prong 1. Claim 7 recites the additional elements of “A communication terminal that connects to a server, comprising: a communication unit configured to […] and a display configured to”, “provided by an external server”, “in a social networking service provided by the server”, “in a user management data of the server”, “link”, and “automatically”. However, for the same reasons set forth with respect to claim 1, claim 7 not integrate the judicial into a practical application or amount to significantly more.
Claim 8 also recite limitations that are similar to the abstract ideas identified with respect to claim 7 (i.e., certain methods of organizing human activities and/or mental processes). Claim 7 do not recite any additional elements other than those recited in claim 7. Therefore, for the same reasons set forth with respect to claim 7, claim 8 also do not integrate the judicial exception into a practical application or amount to significantly more. 
Claim 9 recites the limitations A method of providing an advertisement […], comprising: transmitting […] a first user identifier allocated to a first user; receiving content data […]; and causing the content data to be displayed; wherein comment data is received as the content data […] when a second user executes a reward applicable process in transaction processing provided […], wherein a first performance reward […] is granted to the second user when the reward applicable process is executed, the second user being allocated a second user identifier that is stored in association with the first user identifier […], and the comment data include […] information for connecting to the transaction processing, and wherein user information pertaining to the second user and the comment data including information pertaining to the first performance reward granted to the second user […] in response to […] receiving a performance notification that includes the second user identifier can causes […] to display the comment data. These limitations describe or set forth the abstract idea in claim 9. For the same reasons set forth with respect to claim 1, claim 9 also recite an abstract idea in Step 2A Prong 1. Claim 9 recites the additional elements of “a communication terminal that connects to a server”, “an external server”, “in a social networking service”, “in a user management database of the server”, “link”, “is automatically posted to the social networking service”, and “display”. However, for the same reasons set forth with respect to claim 1, claim 9 not integrate the judicial into a practical application or amount to significantly more.
Claim 10 also recite limitations that are similar to the abstract ideas identified with respect to claim 9 (i.e., certain methods of organizing human activities and/or mental processes). Claim 10 do not recite any additional elements other than those recited in claim 9. Therefore, for the same reasons set forth with respect to claim 9, claim 10 also do not integrate the judicial exception into a practical application or amount to significantly more. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 6, 12-13, and 17-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kendall et al. (US 2009/0182589 A1) (hereinafter “Kendall”) in view of Merrifield (US 2012/0226544 A1) (hereinafter “Merrifield”).

As per Claim 1, Kendall discloses A server, comprising (¶¶ 50-57. Also see citations below.): 
a user management database configured to store a first user identifier allocated to a first user in association with a second user identifier allocated to a second user (¶ 9 “The social networking website maintains a profile for a plurality of users of the social networking website, where each profile identifies a connection that the user has to other users of the website.” ¶ 30 “The social networking website 100 maintains a member profile 105 for each member of the website 100. Any action that a particular member takes with respect to another member is associated with each member's profile 105. Such actions may include, for example, adding a connection to the other member, sending a message to the other member, reading a message from the other member, viewing content associated with the other member, attending an event posted by another member, among others. In addition, a number of actions described below in connection with other objects are directed at particular members, so these actions are associated with those members as well.” ¶ 41 “member’s identifier”. ¶ 52 “The social networking website 100 stores member profiles that describe the members of a social network, including biographic, demographic, and other types of descriptive information, such as work experience, educational history, hobbies or preferences, location, and the like. The website 100 further stores data describing one or more relationships between different members. The relationship information may indicate members who have similar or common work experience, group memberships, hobbies, or educational history. Additionally, the social network host site 230 includes member-defined relationships between different members, allowing members to specify their relationships with other members. For example, these member defined relationships allows members to generate relationships with other members that parallel the members' real-life relationships, such as friends, co-workers, partners, and so forth. Members may select from predefined types of relationships, or define their own relationship types as needed.” Also see at least Figure 12, ¶¶ 2-3, and citations below.), 
wherein a first communication terminal is used by the first user and a second communication terminal is used by the second user (¶ 50 “The system environment comprises one or more client devices 210”. ¶ 51 “The client devices 210 comprise one or more computing devices that can receive member input and can transmit and receive data via the network 220.” ¶ 84 “Turning again to the event diagram of FIG. 10, the social networking website operator 1010 receives ad requests from a number of advertisers 1020. The social networking website operator 1010, via the website 100, receives a number of actions taken by a member 1030. As discussed above, these actions may be on the website 100 or on a third-party website 140, or real-world actions recorded and communicated to the social networking website operator 1010. These actions are potential triggers for one or more social ads delivered to the member's friends 1040. For example, if the member takes an action that is identified in an ad request 1100 of one of the advertisers 1020, the social networking website operator 1010 may generate a social ad based on that action and publish that social ad to a web page provided to one or more of the friends 1040. It is noted that the diagram of FIG. 10 is from the perspective of the member 1030, and the member's friends 1040 are also members of the website 100. Accordingly, actions taken by them may result in social ads delivered to their friends (which includes the member 1030). In addition, a member's actions, either alone or combined with other member's actions, may result in social ads delivered to members who have some other relationship to that member, such as other members who belong to same network or group as the member.” Also see Figure 10 and citations below.); 
a controller configured to cause a display of the first communication terminal to display content data by transmitting the content data to the first communication terminal (¶ 61 “For each member, the website 100 is configured to generate a personalized set of newsfeed stories and social ads that are likely to be relevant to the member.” ¶ 62 “As mentioned above, this request 510 includes a request for stories as well as social advertisements, as both of these items may be presented in the same interface as items that contain information about the actions that concern people or other objects on the website 100 in which the member has an interest. Social ads thus can be, at least in some cases, paid or sponsored stories. In other embodiments, the web server 350 may merely request a social ad for display on the requested web page.” ¶ 77 “Fig. 8 is a view of a portion of a web page for displaying newsfeed stories and social ads.” ¶ 84 “Turning again to the event diagram of FIG. 10, the social networking website operator 1010 receives ad requests from a number of advertisers 1020. The social networking website operator 1010, via the website 100, receives a number of actions taken by a member 1030. As discussed above, these actions may be on the website 100 or on a third-party website 140, or real-world actions recorded and communicated to the social networking website operator 1010. These actions are potential triggers for one or more social ads delivered to the member's friends 1040. For example, if the member takes an action that is identified in an ad request 1100 of one of the advertisers 1020, the social networking website operator 1010 may generate a social ad based on that action and publish that social ad to a web page provided to one or more of the friends 1040. It is noted that the diagram of FIG. 10 is from the perspective of the member 1030, and the member's friends 1040 are also members of the website 100. Accordingly, actions taken by them may result in social ads delivered to their friends (which includes the member 1030). In addition, a member's actions, either alone or combined with other member's actions, may result in social ads delivered to members who have some other relationship to that member, such as other members who belong to same network or group as the member.” Also see Figure 12 and citations above.); 
a receiver configured to receive a performance notification that includes the second user identifier when a […] applicable process is executed by second communication terminal of the second user in transaction processing provided by an external server […] (¶ 9 “At a social networking website, in one embodiment, information about activities from another domain is communicated within the social networking website. The social networking website maintains a profile for a plurality of users of the social networking website, where each profile identifies a connection that the user has to other users of the website. These users may also take certain actions on different third-party websites that have a different domain than the social networking website. Accordingly, the social networking website receives messages from these third-party websites that communicate the actions taken by these users in the third-party websites. The social networking website logs the actions to maintain information about them. With this information in place, the social networking website can generate advertisements and other messages based on the activities of the users on the other websites. For a particular user, for example, the social networking website may generate an informational message for the user, wherein the informational message communicates a logged action that is associated with another user of the website with whom the user has a connection. The informational message (e.g., an advertisement) is then provided on a web page that the social networking website serves to the user. In this way, the user can be informed of online activities that the user's friends have taken outside the social networking website.” ¶ 42 “In one embodiment, the social networking website 100 also logs actions that a member takes on a third party website 140. The social networking website 100 may learn of the member's actions on the third party website 140 via any of a number of methods. For example, the third party website 140 may send a message to the social networking website 100 when a particular action by a member occurs on the third party website 140. In one example, if the third party website 140 is a commercial website on which members may purchase items, the third party website 140 may inform the social networking website 100 when a member of the social networking website 100 buys an item on the third party website 140.” ¶ 55 “The action logger 360 is capable of receiving communications from the web server 350 about member actions on and/or off the social networking website 100. As described in more detail below in connection with FIG. 4, the action logger 360 populates the action log 160 with information about these member actions tracked in the log 160.” ¶ 84 “Turning again to the event diagram of FIG. 10, the social networking website operator 1010 receives ad requests from a number of advertisers 1020. The social networking website operator 1010, via the website 100, receives a number of actions taken by a member 1030. As discussed above, these actions may be on the website 100 or on a third-party website 140, or real-world actions recorded and communicated to the social networking website operator 1010. These actions are potential triggers for one or more social ads delivered to the member's friends 1040. For example, if the member takes an action that is identified in an ad request 1100 of one of the advertisers 1020, the social networking website operator 1010 may generate a social ad based on that action and publish that social ad to a web page provided to one or more of the friends 1040. It is noted that the diagram of FIG. 10 is from the perspective of the member 1030, and the member's friends 1040 are also members of the website 100. Accordingly, actions taken by them may result in social ads delivered to their friends (which includes the member 1030). In addition, a member's actions, either alone or combined with other member's actions, may result in social ads delivered to members who have some other relationship to that member, such as other members who belong to same network or group as the member.” Also see Figure 12 and citations above.); and 
[…] second user […] reception of the performance notification by the receiver (¶ 42. Also see citations above.), 
wherein the controller is further configured to: automatically post, in response to the receiver receiving the performance notification, to the social networking service, user information pertaining to the second user and the comment data including information pertaining to […] the second user to cause the display of the first communication terminal to display the comment data, wherein the comment data includes link information for connecting to the external server (The Examiner notes that the above italicized and underlined limitations are intended use language and/or nonfunctional descriptive material that is given little to no patentable weight. However, for the sake of advancing prosecution, see at least ¶ 64 “In addition to generating 525 newsfeed stories, the newsfeed generator 370 queries 530 the ad server 380 for one or more social ads. The ad server 380 generates 535 the requested social ads according to a social ad generation algorithm 170 (see FIG. 1). One embodiment of a process for generating the social ad is described in more detail in connection with FIG. 9. Once the social ad is generated 535, the ad server 380 returns 540 the social ad to the newsfeed generator 370. The newsfeed generator 370 then combines 545 the newsfeed stories and the social ads into a single list and sends 550 them to the web server 350 for presentation to the member. The web server 350 then publishes the newsfeed stories and the social ads on the requested web page and provides 555 the web page to the member. The member is thus presented with relevant information about the member's friends' actions. This information may be paid for by an advertiser and may include additional information about that advertiser, its products, and/or its services. Described in more detail below, FIG. 8 is an example of a combination of newsfeed stories and social ads presented on a web page to a member.” ¶ 84 “Turning again to the event diagram of FIG. 10, the social networking website operator 1010 receives ad requests from a number of advertisers 1020. The social networking website operator 1010, via the website 100, receives a number of actions taken by a member 1030. As discussed above, these actions may be on the website 100 or on a third-party website 140, or real-world actions recorded and communicated to the social networking website operator 1010. These actions are potential triggers for one or more social ads delivered to the member's friends 1040 [i.e., automatically post in response to receiving the performance notification]. For example, if the member takes an action that is identified in an ad request 1100 of one of the advertisers 1020, the social networking website operator 1010 may generate a social ad based on that action and publish that social ad to a web page provided to one or more of the friends 1040. It is noted that the diagram of FIG. 10 is from the perspective of the member 1030, and the member's friends 1040 are also members of the website 100. Accordingly, actions taken by them may result in social ads delivered to their friends (which includes the member 1030). In addition, a member's actions, either alone or combined with other member's actions, may result in social ads delivered to members who have some other relationship to that member, such as other members who belong to same network or group as the member.” ¶ 88 “After the social networking website 100 receives the message communicating the action information from the third party website 140, it generates a confirmation message 1230 to be displayed to the user on the third party website 140. For example, the confirmation message may provide a sample of the story that could be published to the user's friends based on the user's actions on the third party website 140. In this example, the message is: "John Smith bought <something> at <Partner Site>” (where the user would be "John Smith,", <something> would be replaced by the name of item purchased, and <Partner Site> would be replaced by the name and a link to the third party website 140). The confirmation message 1230 is passed 1240 back to the third party website, where it is displayed in the web page 1210 on the domain of the third party website 140.” ¶ 90 “At some later point in time, the social networking website 100 may communicate the story about the user's purchase to other members who have a connection to the user on the social networking website 100. This communication may be in the form of a series of stories published on another user's home page 1250 on the social networking website 100, in accordance with the embodiments described above.” ¶ 91 “In this way, the social networking website 100 can communicate a user's actions on other third party websites 140 to the user's friends on the social networking website 230. Beneficially, communicating a user action on a third party website 140 to the user's connections on a social networking website 100 may motivate these other users to perform a similar action. For example, notifying a member's friends that a member has purchased a specific movie may prompt the friends to purchase the movie as well, or at least generate some interest in that movie. Moreover, this technique may be used in combination with the advertising model and ad requests described above, or it may be performed by the social networking website independently of any advertising model.” Also see at least Figure 12 and citations above.).
While Kendall discloses (i) first and second users, (ii) receiving a performance notification that includes the second user identifier when an applicable process is executed by the second user in a predetermined service provided by an external server, and (iii) the reception of the performance notification by the reception unit, Kendall fails to explicitly disclose a reward [process] […], […] wherein a first performance reward in a social networking service provided by the server is granted to the second user when the reward applicable process is executed; and a performance reward controller configured to grant the first performance reward to the […] user in response to [performing a purchase] […], and […] the first performance reward granted to [the user] […]. However, in the same field of endeavor, Merrifield teaches the above limitations in at least ¶ 2 “The invention is a method and system that let users of the social network earn free points automatically when they perform certain actions in the social network such as; check-in to their account, upload content and purchase special deals.” Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the posting of purchase information on a social network as disclosed by Kendall, by combining the reward for performing certain actions such as uploading content and making purchases as taught by Merrifield, because doing so would enable users of a social network to earn free points when the perform certain actions on the social network (Merrifield, ¶ 2). The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 2, Kendall discloses wherein the controller is further configured to transmit the comment data as the content data to the first communication terminal in response to an acceptance of automatic comment posting from the second user (¶ 10 “At a third-party website, in one embodiment, the third-party website having a different domain than the social networking website may facilitate this communication of information in the social networking website. For example, the third-party website may detect certain actions taken by a user on that website, and then determine whether the user is a member of the social networking website. If so, the third-party website sends a reporting message to the social networking website to communicate the action taken by the user of the social networking website. The social networking website may return a confirmation message to the third-party website, where the confirmation message communicates an informational message about the action. The confirmation message may request that the user allow or disallow (e.g., opt in or opt out) the informational message to be displayed in the social networking website to another user of the social networking website with whom the user has a connection. In this way, a user can manage whether the social networking website will communicate information about the user's online activities outside the social networking website.” ¶ 84 “Turning again to the event diagram of FIG. 10, the social networking website operator 1010 receives ad requests from a number of advertisers 1020. The social networking website operator 1010, via the website 100, receives a number of actions taken by a member 1030. As discussed above, these actions may be on the website 100 or on a third-party website 140, or real-world actions recorded and communicated to the social networking website operator 1010. These actions are potential triggers for one or more social ads delivered to the member's friends 1040 [i.e., automatically post in response to receiving the performance notification]. For example, if the member takes an action that is identified in an ad request 1100 of one of the advertisers 1020, the social networking website operator 1010 may generate a social ad based on that action and publish that social ad to a web page provided to one or more of the friends 1040. It is noted that the diagram of FIG. 10 is from the perspective of the member 1030, and the member's friends 1040 are also members of the website 100. Accordingly, actions taken by them may result in social ads delivered to their friends (which includes the member 1030). In addition, a member's actions, either alone or combined with other member's actions, may result in social ads delivered to members who have some other relationship to that member, such as other members who belong to same network or group as the member.” ¶ 88 “After the social networking website 100 receives the message communicating the action information from the third party website 140, it generates a confirmation message 1230 to be displayed to the user on the third party website 140. For example, the confirmation message may provide a sample of the story that could be published to the user's friends based on the user's actions on the third party website 140.” ¶ 89 “On this web page 1210, this confirmation message 1230 informs the user of the story that the user's friends may be provided via the social networking website 100. The confirmation message 1230 may also allow the user to opt out of the feature to prevent the message from being shown to others. In other embodiments, the user can opt-in or opt-out of allowing to be published stories, or particular types of stories, generated from actions taken by particular third party websites (or groups of third party websites) in advance of the user taking such actions.” Also see citations above.).

As per Claim 6, Kendall discloses wherein the comment data is displayed in a comment display region of a page allocated to the first user (The Examiner notes that the above italicized and underlined limitations are intended use language and/or nonfunctional descriptive material that is given little to no patentable weight. However, for the sake of advancing prosecution, see at least ¶ 31 “The website 100 would maintain a group 110 for that fan club, which might include information about the band, media content (e.g., songs or music videos) by the band, and discussion boards on which members of the group can comment about the band. Accordingly, member actions that are possible with respect to a group 110 might include joining the group, viewing the content, listening to songs, watching videos, and posting a message on the discussion board.” ¶ 32 “Other members may accept the invitation, comment about the event, post their own content (e.g., pictures from the event), and perform any other actions enabled by the website 100 for the event 115.” ¶ 64 “In addition to generating 525 newsfeed stories, the newsfeed generator 370 queries 530 the ad server 380 for one or more social ads. The ad server 380 generates 535 the requested social ads according to a social ad generation algorithm 170 (see FIG. 1). One embodiment of a process for generating the social ad is described in more detail in connection with FIG. 9. Once the social ad is generated 535, the ad server 380 returns 540 the social ad to the newsfeed generator 370. The newsfeed generator 370 then combines 545 the newsfeed stories and the social ads into a single list and sends 550 them to the web server 350 for presentation to the member. The web server 350 then publishes the newsfeed stories and the social ads on the requested web page and provides 555 the web page to the member. The member is thus presented with relevant information about the member's friends' actions. This information may be paid for by an advertiser and may include additional information about that advertiser, its products, and/or its services. Described in more detail below, FIG. 8 is an example of a combination of newsfeed stories and social ads presented on a web page to a member.” ¶ 88 “After the social networking website 100 receives the message communicating the action information from the third party website 140, it generates a confirmation message 1230 to be displayed to the user on the third party website 140. For example, the confirmation message may provide a sample of the story that could be published to the user's friends based on the user's actions on the third party website 140. In this example, the message is: "John Smith bought <something> at <Partner Site>” (where the user would be "John Smith,", <something> would be replaced by the name of item purchased, and <Partner Site> would be replaced by the name and a link to the third party website 140). The confirmation message 1230 is passed 1240 back to the third party website, where it is displayed in the web page 1210 on the domain of the third party website 140.” ¶ 90 “At some later point in time, the social networking website 100 may communicate the story about the user's purchase to other members who have a connection to the user on the social networking website 100. This communication may be in the form of a series of stories published on another user's home page 1250 on the social networking website 100, in accordance with the embodiments described above.” ¶ 91 “In this way, the social networking website 100 can communicate a user's actions on other third party websites 140 to the user's friends on the social networking website 230. Beneficially, communicating a user action on a third party website 140 to the user's connections on a social networking website 100 may motivate these other users to perform a similar action. For example, notifying a member's friends that a member has purchased a specific movie may prompt the friends to purchase the movie as well, or at least generate some interest in that movie. Moreover, this technique may be used in combination with the advertising model and ad requests described above, or it may be performed by the social networking website independently of any advertising model.” Also see at least Figure 12 and citations above.).

As per Claim 12, while Kendall discloses receiving a performance notification that indicates that an applicable process was executed, Kendall fails to explicitly disclose wherein the first performance reward being granted to the second user comprises granting points to the second user that can be used on a social networking service site provided by the server for the social networking service. However, in the same field of endeavor, Merrifield teaches this limitation in at least ¶ 2 “The invention is a method and system that let users of the social network earn free points automatically when they perform certain actions in the social network such as; check-in to their account, upload content and purchase special deals.” ¶ 6 “The invention is a method and system that allow users to use a percentage of their credits towards the purchase of exclusive merchant deals on the social network.” Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the posting of purchase information on a social network as disclosed by Kendall, by combining the reward for performing certain actions such as uploading content and making purchases as taught by Merrifield, because doing so would enable users of a social network to earn free points when the perform certain actions on the social network (Merrifield, ¶ 2). The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The Examiner notes that the above underlined and italicized limitation is intended use language that is given little to no patentable weight. However, for the sake of advancing prosecution, all limitations are considered. 

As per Claim 13, Kendall discloses wherein the link information comprises a server address of the external server (The Examiner notes that the above limitation is nonfunctional descriptive material that is given little to no patentable weight. However, for the sake of advancing prosecution, see at least Figure 12. Also see citations above.).

As per Claim 17, Kendall discloses wherein the comment data is posted by the second user (¶¶ 88-90. Also see citations above.).

As per Claim 18, Kendall discloses wherein the comment data concerns the second user (¶¶ 88-90. Also see citations above.).

	
Claims 3-5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kendall in view of Merrifield, in further view of del Rosario (US 2010/0179868 A1) (hereinafter “Rosario”).

As per Claim 3, while the combination of Kendall/Merrifield as modified above teach a performance reward control unit that grants a first performance reward to a user, they fail to explicitly teach wherein the performance reward controller is further configured to a second performance reward to the second user when a predetermined condition is satisfied. 
However, in the same field of endeavor, Rosario teaches this limitation in at least ¶ 34” The system requires software that allows a user, at the time of purchase, to elect to defer delivery of the purchased product for a limited period of time (e.g., 5 days, 15 days, etc.). The software system then provides the user with mechanisms to link, broadcast, email, and otherwise communicate with the user's friends, family, associates, inviting and encouraging them to purchase as well. For this, the software system will connect and communicate with, and otherwise capitalize upon, the vast and ever growing web of social networks sites, e.g., Twetter. As the user's friends, family, or associates independently enter the store website to purchase products, the software system uses an accompanying purchase code to relate or associate the new users back to the original user/buyer as part of his/he "purchase group". ¶ 36 “The software system keeps track of all additional purchases that arise as a result of the user's effort (i.e., purchases from other users, regardless of whether they are the initiating user's friends, family or associates, or if they joined the purchase group by selecting it from the store's list of currently open purchase groups), and assigns discount pricing to each product as their sale is completed and they're added into the purchase group. At the end of the waiting period, the aggregate sale is consummated and final discount pricing applied to all products purchased by users in the purchase group.” ¶ 40 “If the user chooses to participate in the group discount program, line 17, a page is displayed where the user can select the parameters available to him/her for the given discount policy applied by the store on this purchase, block 20, (and see the discussion on FIG. 5 below). Once the user has completed making his/her selections, the system generates a purchase group transaction code, block 22, that it uses to keep track of future purchases by other invited or new users who choose to join the purchase group. The system also sends out invitations via all the channels selected by the initial buyer, block 24. The figure illustrates additional options that can be included in the preferred embodiment of the invention; which includes: sending email to selected contacts, block 26, sending posts to selected friends in the user's selected social network accounts such as MySpace, Facebook, Flickr, Linkedln, HiS, Digg, etc., blocks 28, 30, sending invitations to selected friends in the user's selected instant messaging applications such as Microsoft Live Messenger, Yahoo Messenger, Skype, etc., block 32, and to any other Internet distribution or communication channel that may be available such as Google Ads, Youtube, etc., block 34. Finally, the system generates an entry, updating the list of the store website's current, active, non-expired set of purchase groups, block 36. This list is displayed to all visitors of the website, block 38, and the preferred embodiment includes features to maximize the profitability of the list such as advanced search and filtering functions, promotional and advertising content, etc. The system keeps track of and uses the purchase group transaction code to properly account for new users who choose to participate in any of the purchase groups on the list, block 40.” ¶ 41 “FIG. 2 shows the portion of the process that occurs as users respond to invitations from the initiating buyer, or as new visitors to the site view and respond to the site's list of active purchase groups. New users may enter the site as a result of and as a response to having received an invitation from a friend or associate who elected to start a new purchase group. This includes: invitations that arrived to them via an email; an instant messaging message; a note on their social network wall, message, or news; or some other Internet communications channel such as Youtube, blocks 42, 44, 46 and 48. In the preferred embodiment, these users will click on a link (i.e., a URL) in the message they received and will be taken to a web page, automatically generated by the system, that describes the purchase group details such as the discount terms, valid time period, etc. for the purchase group, block 50. They may then choose to participate in the purchase group by clicking on a button or link made available by the system. Invited users may also choose to navigate away from this page to the full list of active purchase groups in order to investigate other options.” ¶ 51 “Other implementations may employ a reward system such that they provide purchase group initiators with additional incentive to promote conversion of invitations into further sales. This may be done by rewarding initiators who exceed a certain number of additional sales with accumulated points to be exchanged for cash, prizes, etc. at a later date; further discounts; commissions; further rebates; etc.” Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the granting of a performance reward as taught by the combination of Kendall/Merrifield as modified above, by combining the reward system that grants additional incentives to users after a number of users who executed the applicable process in the predetermined service has reached a predetermined number as taught by Rosario, because doing so would incentivize users to promote conversions of invitations into further sales (Rosario, ¶ 51). The combination would also provide users with rewards and discounts (Rosario ¶¶ 41-43 and 51). The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 4, while the combination of Kendall/Merrifield as modified above teach a performance reward control unit that grants a first performance reward to a user, they fail to explicitly teach wherein the predetermined condition is satisfied responsive to a determination that a number of users who executed the reward applicable process has a predetermined number. However, in the same field of endeavor, Rosario teaches this limitation in at least ¶ 34” The system requires software that allows a user, at the time of purchase, to elect to defer delivery of the purchased product for a limited period of time (e.g., 5 days, 15 days, etc.). The software system then provides the user with mechanisms to link, broadcast, email, and otherwise communicate with the user's friends, family, associates, inviting and encouraging them to purchase as well. For this, the software system will connect and communicate with, and otherwise capitalize upon, the vast and ever growing web of social networks sites, e.g., Twetter. As the user's friends, family, or associates independently enter the store website to purchase products, the software system uses an accompanying purchase code to relate or associate the new users back to the original user/buyer as part of his/he "purchase group". ¶ 36 “The software system keeps track of all additional purchases that arise as a result of the user's effort (i.e., purchases from other users, regardless of whether they are the initiating user's friends, family or associates, or if they joined the purchase group by selecting it from the store's list of currently open purchase groups), and assigns discount pricing to each product as their sale is completed and they're added into the purchase group. At the end of the waiting period, the aggregate sale is consummated and final discount pricing applied to all products purchased by users in the purchase group.” ¶ 40 “If the user chooses to participate in the group discount program, line 17, a page is displayed where the user can select the parameters available to him/her for the given discount policy applied by the store on this purchase, block 20, (and see the discussion on FIG. 5 below). Once the user has completed making his/her selections, the system generates a purchase group transaction code, block 22, that it uses to keep track of future purchases by other invited or new users who choose to join the purchase group. The system also sends out invitations via all the channels selected by the initial buyer, block 24. The figure illustrates additional options that can be included in the preferred embodiment of the invention; which includes: sending email to selected contacts, block 26, sending posts to selected friends in the user's selected social network accounts such as MySpace, Facebook, Flickr, Linkedln, HiS, Digg, etc., blocks 28, 30, sending invitations to selected friends in the user's selected instant messaging applications such as Microsoft Live Messenger, Yahoo Messenger, Skype, etc., block 32, and to any other Internet distribution or communication channel that may be available such as Google Ads, Youtube, etc., block 34. Finally, the system generates an entry, updating the list of the store website's current, active, non-expired set of purchase groups, block 36. This list is displayed to all visitors of the website, block 38, and the preferred embodiment includes features to maximize the profitability of the list such as advanced search and filtering functions, promotional and advertising content, etc. The system keeps track of and uses the purchase group transaction code to properly account for new users who choose to participate in any of the purchase groups on the list, block 40.” ¶ 41 “FIG. 2 shows the portion of the process that occurs as users respond to invitations from the initiating buyer, or as new visitors to the site view and respond to the site's list of active purchase groups. New users may enter the site as a result of and as a response to having received an invitation from a friend or associate who elected to start a new purchase group. This includes: invitations that arrived to them via an email; an instant messaging message; a note on their social network wall, message, or news; or some other Internet communications channel such as Youtube, blocks 42, 44, 46 and 48. In the preferred embodiment, these users will click on a link (i.e., a URL) in the message they received and will be taken to a web page, automatically generated by the system, that describes the purchase group details such as the discount terms, valid time period, etc. for the purchase group, block 50. They may then choose to participate in the purchase group by clicking on a button or link made available by the system. Invited users may also choose to navigate away from this page to the full list of active purchase groups in order to investigate other options.” ¶ 51 “Other implementations may employ a reward system such that they provide purchase group initiators with additional incentive to promote conversion of invitations into further sales. This may be done by rewarding initiators who exceed a certain number of additional sales with accumulated points to be exchanged for cash, prizes, etc. at a later date; further discounts; commissions; further rebates; etc.” Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the granting of a performance reward as taught by the combination of Kendall/Merrifield as modified above, by combining the reward system that grants additional incentives to users after a number of users who executed the applicable process in the predetermined service has reached a predetermined number as taught by Rosario, because doing so would incentivize users to promote conversions of invitations into further sales (Rosario, ¶ 51). The combination would also provide users with rewards and discounts (Rosario ¶¶ 41-43 and 51). The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 5, while the combination of Kendall/Merrifield teach a reward applicable process, they fail to explicitly teach wherein the predetermined condition is satisfied responsive to a determination that the first communication terminal has connected to the transaction processing based on the link information included in the comment data transmitted to the first communication terminal and the first user has executed the reward applicable process. However, in the same field of endeavor, Rosario teaches this limitation in at least ¶ 34 “The system requires software that allows a user, at the time of purchase, to elect to defer delivery of the purchased product for a limited period of time (e.g., 5 days, 15 days, etc.). The software system then provides the user with mechanisms to link, broadcast, email, and otherwise communicate with the user's friends, family, associates, inviting and encouraging them to purchase as well. For this, the software system will connect and communicate with, and otherwise capitalize upon, the vast and ever growing web of social networks sites, e.g., Twetter. As the user's friends, family, or associates independently enter the store website to purchase products, the software system uses an accompanying purchase code to relate or associate the new users back to the original user/buyer as part of his/he "purchase group".”  ¶ 41 “FIG. 2 shows the portion of the process that occurs as users respond to invitations from the initiating buyer, or as new visitors to the site view and respond to the site's list of active purchase groups. New users may enter the site as a result of and as a response to having received an invitation from a friend or associate who elected to start a new purchase group. This includes: invitations that arrived to them via an email; an instant messaging message; a note on their social network wall, message, or news; or some other Internet communications channel such as Youtube, blocks 42, 44, 46 and 48. In the preferred embodiment, these users will click on a link (i.e., a URL) in the message they received and will be taken to a web page, automatically generated by the system, that describes the purchase group details such as the discount terms, valid time period, etc. for the purchase group, block 50. They may then choose to participate in the purchase group by clicking on a button or link made available by the system. Invited users may also choose to navigate away from this page to the full list of active purchase groups in order to investigate other options.” ¶ 48 “FIG. 5 describes the preferred embodiment of a layout for the purchase group invitation page that the user is led to after electing to start a purchase group. The purchase group invitation page 96 has several sections. One section allows users to post invitations onto various possible social networks in existence. The user can choose the one(s) in which they have an account and a list of friends that they'd like to extend the invitation to. Another section can contain a link to the purchase group webpage (as described above for FIG. 2, block 50). The user can take this link and email it to friends or pass it to them using any instant messaging applications. There may also be a section where the user can select an email server (e.g., hotmail, gmail, etc.) where they have an account, login, select contacts, and send them an email invitation regarding the purchase group; the link will automatically be inserted into the email by the system.” Also see citations above. The Examiner notes that paragraph 103 of Applicant’s Specification states that “transaction processing on a commercial website is described as rewards applicable process, yet simply connecting to the advertiser server 101 may be reward applicable process”. Therefore, Rosario teaches a reward applicable process in the predetermined service at least because users are connected to the predetermined service based on the link information included in the comment data. Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the granting of a performance reward as taught by the combination of Kendall/Merrifield as modified above, by combining the reward system that grants additional incentives to users after a number of users who executed the applicable process in the predetermined service has reached a predetermined number using the link information provided in the comment data as taught by Rosario, because doing so would incentivize users to promote conversions of invitations into further sales (Rosario, ¶ 51). The combination would also provide users with rewards and discounts (Rosario ¶¶ 41-43 and 51). The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 7 and 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kendall in view of Merrifield, in further view of Frank (US 2012/0174203 A1) (hereinafter “Frank).

As per Claim 7, it recite substantially similar limitations as claim 1. Therefore, it is rejected using the same rationale. Claim 7 recites the additional limitation of a communication unit configured to: transmit, to the server, a first user identifier allocated to a first user. While the combination of Kendall/Merrifield as modified above teach the concept of each user in the social network having a distinct profile, they fail to explicitly teach the above limitation. However, in the same field of endeavor, Frank teaches this limitation in at least ¶ 2 “Social networking systems typically permit users to log into the social networking system by enabling a user to provide a login email address or an account name and a password. Users can create a login identification name (or, "login ID") and set an accompanying password when creating a social networking system account. The user can then use the same login ID and password to log into and access the social networking system subsequently. In other instances, the user may not be required to create a login ID. For example, a user may provide his or her email address and an associated password when creating a social networking system account. The user may then be required to enter the email address and the associated password to subsequently access his or her social networking system account. However, users can forget their login ID, their login email address, or their password and thus may not be able to access their social networking system account.” ¶ 25 “The client devices 210 comprise one or more computing devices that can receive member input and can transmit and receive data via the network 220. For example, the client devices 210 may be desktop computers, laptop computers, tablet computers (pads), smart phones, personal digital assistants (PDAs), or any other device including computing functionality and data communication capabilities. The client devices 220 are configured to communicate via network 220, which may comprise any combination of local area and/or wide area networks, using both wired and wireless communication systems. The third party website 240 may be coupled to the network 220 for communicating messages to the social networking system 100 about the users' actions off the system 100.” ¶ 27 “The web server 350 links the social networking system 100 via the network 220 to one or more client devices 210, as well as to one or more third party websites 140. The web server 350 may include a mail server or other messaging functionality for receiving and routing messages between the social networking system 100 and the client devices 210 or third party websites 140. The messages can be instant messages, queued messages (e.g., email), text and SMS messages, or any other suitable messaging technique. Additionally, the web server 350 links the social networking system 100 to client devices 210 wherein the client devices can be used to log into the social networking system by using an application executing on the mobile device 210 or by using a web browser executing on the mobile device 210.” Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the social network as taught by the combination of Kendall/Merrifield as modified above, by combining the transmitting of the first user identifier to the server as taught by Frank, because doing so would prevent unauthorized access to the user’s social networking accounts. The combination would protect users’ privacy. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 9, it recites substantially similar limitations as claim 1. Therefore, it is rejected using the same rationale. Claim 9 recites the additional limitations of A method of providing an advertisement to a communication terminal that connects to a server, comprising transmitting to the server, a first user identifier allocated to a first user. Kendall disclose the limitation of A method of providing an advertisement to a communication terminal that connects to a server in at least ¶ 61 and citations above. While the combination of Kendall/Merrifield as modified above teach the concept of each user in the social network having a distinct profile, they fail to explicitly teach the limitation of comprising transmitting to the server, a first user identifier allocated to a first user. However, in the same field of endeavor, Frank teaches this limitation in at least ¶ 2 “Social networking systems typically permit users to log into the social networking system by enabling a user to provide a login email address or an account name and a password. Users can create a login identification name (or, "login ID") and set an accompanying password when creating a social networking system account. The user can then use the same login ID and password to log into and access the social networking system subsequently. In other instances, the user may not be required to create a login ID. For example, a user may provide his or her email address and an associated password when creating a social networking system account. The user may then be required to enter the email address and the associated password to subsequently access his or her social networking system account. However, users can forget their login ID, their login email address, or their password and thus may not be able to access their social networking system account.” ¶ 25 “The client devices 210 comprise one or more computing devices that can receive member input and can transmit and receive data via the network 220. For example, the client devices 210 may be desktop computers, laptop computers, tablet computers (pads), smart phones, personal digital assistants (PDAs), or any other device including computing functionality and data communication capabilities. The client devices 220 are configured to communicate via network 220, which may comprise any combination of local area and/or wide area networks, using both wired and wireless communication systems. The third party website 240 may be coupled to the network 220 for communicating messages to the social networking system 100 about the users' actions off the system 100.” ¶ 27 “The web server 350 links the social networking system 100 via the network 220 to one or more client devices 210, as well as to one or more third party websites 140. The web server 350 may include a mail server or other messaging functionality for receiving and routing messages between the social networking system 100 and the client devices 210 or third party websites 140. The messages can be instant messages, queued messages (e.g., email), text and SMS messages, or any other suitable messaging technique. Additionally, the web server 350 links the social networking system 100 to client devices 210 wherein the client devices can be used to log into the social networking system by using an application executing on the mobile device 210 or by using a web browser executing on the mobile device 210.” Therefore, it would have been obvious to one having ordinary skill in the art at the time the application was effectively filed to modify the social network as taught by the combination of Kendall/Merrifield as modified above, by combining the transmitting of the first user identifier to the server as taught by Frank, because doing so would prevent unauthorized access to the user’s social networking accounts. The combination would protect users’ privacy. The combination is also merely the use of old and well-known elements that yield to predictable results. Each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8 and 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kendall in view of Merrifield, in view of Frank, in further view of Rosario.

	As per Claims 8 and 10, they recite substantially similar limitations as claim 1. Therefore, they are rejected using the same rationale. 

Examiner Note
The Examiner notes that no prior art was found to teach the controller receiving login information sent from the second communication terminal in response to the second communication terminal connecting to the server via the link information that is the same link information used to connect to the external server. Therefore, no prior art was found to teach claims 11 and 14-16. 

Response to Arguments
Applicant's arguments filed 03/08/2022 have been fully considered but they are not persuasive. In the Remarks, Applicant argues: 

Argument A: “Applicant has amended the claims in a manner believed to render the [112(a)] rejections moot.” 

	In response, the Examiner respectfully disagrees. Claim 7 still recites a communication unit. Therefore, the rejection is maintained. 

Argument B: “Applicant respectfully submits that the claims are patent-eligible under 35 U.S.C. § 101 for at least the reasons that when viewing the claims as an ordered combination, the claims apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims as a whole are more than a drafting effort designed to monopolize the exception. As discussed in further detail below, the claimed solution facilitates internet advertising within Social Networking Service (SNS) environments in a manner that provides an improvement to another technology or technical field (e.g., Internet-based advertising). […] The claims are patent eligible because they do not recite any of the groupings of subject matter that constitute an abstract idea. […] As an example, with traditional internet-based advertisement systems generally provide information relating to the user (see references relied upon in the Office Action), they fail to address the particular problems with typical internet-based advertisements systems – which generally does not take advantage of the comment function of a social networking service to provide advertisements with member earned reward information that attract other members or users of the social networking service. […] Therefore, for at least the above-mentioned reasons, Applicant respectfully submits that the claims are patent eligible.” 

In response, the Examiner respectfully disagrees. The Examiner directs Applicant’s attention to the above modified 35 U.S.C. § 101 rejection for why the claims as currently amended still do not integrate the judicial exception into a practical application or amount to significantly more. 
With regard to the argument that the claims apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, the Examiner respectfully disagrees. The additional elements are being used as tools, in their ordinary capacity, to perform the abstract idea. Unlike in DDR in which the claimed invention solved the business challenge of retaining website visitors that is particular to the Internet, here the claimed invention amounts to merely reciting the performance of a business practice along with the requirement to perform it on the Internet. The claimed invention here is not necessarily rooted in computer technology in order to overcome a problem specifically arising in the realm of computer networks. “We caution, however, that not all claims purporting to address Internet-centric challenges are eligible for patent” (see p. 22 of DDR Holdings, LLC v. Hotels.com, L.P. (Fed. Cir. 2014)). 
With regard to the argument that the claims do not recite any of the enumerated groupings of abstract ideas, the Examiner respectfully disagrees. As explained above, the claims fall under the following enumerated groupings of abstract ideas: mental processes (e.g., concepts performed in the human mind (including an observation, evaluation, judgment, or opinion)), and/or certain methods of organizing human activity (e.g., fundamental economic principles or practices (including hedging, insurance, mitigating risk), commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)) (Step 2A, Prong 1, Yes).
With regard to the argument that the claims are patent-eligible because they provide an improvement to Internet-based advertising, the Examiner respectfully disagrees. The claims here are ineligible because their innovation is an innovation in ineligible subject matter. The advance lies entirely in the realm of the abstract idea.
Also, unlike in McRO in which the claimed invention allowed computers to produce accurate and realistic lip synchronization and facial expression in animated characters that previously could only be performed by human animators which provided an improvement to an existing technological process, here looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improve any other technology. Their collective functions merely provide generic computer implementation. “It is the incorporation of the claimed rules, not the use of the computer, that ‘improved [the] existing technological process’ by allowing the automation of further tasks” (see p. 24 of McRO, Inc. v. Bandai Namco Games America (Fed. Cir. 2016)). The specification fails to provide a teaching about how the claimed invention improves a computer or other technology, nor do the claims recite a particular solution to a problem or a particular way to achieve a desired outcome defined by the claimed invention. The claims merely use the computer as a tool instead of an improved computer capability. A computer "that receives and sends information over a network - with no further specification - is not even arguably inventive (see BuySAFE Inc. v. Google Inc. (Fed. Cir. 2014)). 
	Therefore, the claims do not integrate the judicial exception into a practical application, nor do they amount to significantly more. 

Argument C: “Furthermore, Kendall does not teach the granting of the performance reward to the second user in response to reception of the performance notification by the receiver and automatically posting user information and the comment data in response to reception of the performance notification by the receiver. […] Merrifield describes ‘a method and system that let users of the social network earn free points automatically when they perform certain actions in the social network such as; check-in to their account, upload content and purchase special deals.’ […] Neither Kendall nor Merrifield, whether taken alone or in combination, teach or otherwise suggest the aforementioned claim recitations. […] Therefore, Applicant respectfully submits that one of ordinary skill in the art would not be motivated to pick out both Kendall and Merrifield, let alone know how to combine them, to arrive at the claimed inventio
n without relying on the present application, which would constitute impermissible hindsight.”

	In response, the Examiner respectfully disagrees. As explained above, Kendall discloses the automatic posting of user information and comment data in response to a user performing transaction processing provided by the external server in at least ¶ 84 “The social networking website operator 1010, via the website 100, receives a number of actions taken by a member 1030. As discussed above, these actions may be on the website 100 or on a third-party website 140, or real-world actions recorded and communicated to the social networking website operator 1010. These actions are potential triggers for one or more social ads delivered to the member's friends 1040 [i.e., automatically post in response to receiving the performance notification].” With regard to granting the second user with the performance reward in response to making a purchase, Merrifield teaches this limitation in at least ¶ 2 “The invention is a method and system that let users of the social network earn free points automatically when they perform certain actions in the social network such as; check-in to their account, upload content and purchase special deals.” Therefore, the combination of Kendall/Merrifield as modified above teach at least claim 1. 
With regard to the argument that one of ordinary skill would not have been motivated to combination Kendall with Merrifield, the Examiner respectfully disagrees. It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAM REFAI whose telephone number is (313)446-4822. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAM REFAI/Primary Examiner, Art Unit 3681